DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 11 in the reply filed on 12/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the aperture of the first electrode and the aperture of the second electrode" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is represented by Ding, et al (U.S. Patent 8,507,848 B1); Ding discloses an ion guide, comprising:
	A first plurality of electrode arrangements, each electrode arrangement comprising respective parallel bar electrodes (1.1, 1.2; 3.1, 3.2; 5.1, 5.2 . . . 15.1, 15.2), with a respective gap therebetween (Fig. 1); and
	A second plurality of electrode arrangements, each electrode arrangement comprising respective parallel electrode parts (2.1, 2.2; 4.1, 4.2; 6.1, 6.2 . . . 16.1, 16.2), with a respective gap therebetween, the parallel electrode parts of the second plurality of electrode arrangements being arranged orthogonally with respect to the parallel bar electrodes of the first plurality of electrode arrangements, such that the respective gaps of the first plurality of electrode arrangements are aligned with the respective gaps of the second plurality of electrode arrangements to allow ions to travel therethrough along a continuous path (21);
	Wherein the first and second pluralities of electrode arrangements are arranged alternately along the continuous path (Fig. 1); however, Ding fails to teach wherein each of the first plurality of electrode arrangements is provided with only one or more DC potentials and each of the second plurality of electrode arrangements is provided with an RF potential.  Ding teaches providing both a DC and RF potential to both the first and second pluralities of electrode arrangements (column 6, lines 24-31; column 7, lines 15-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        16 December 2022